                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                      )           CASE NO. 8:15CR0143
                                               )
                       Plaintiff,              )
                                               )           ORDER RELEASING
v.                                             )           DEFENDANT FROM CUSTODY
                                               )
LEO PURVIS,                                    )
                                               )
                       Defendant.              )

       This matter is before the Court on the Defendant's motion requesting he be released to return

home and participate in services at Community Alliance in Omaha, Nebraska.

       On Consideration, the Court hereby ORDERS: that the Defendant shall be released either

from the Pottawattamie County Jail or the U.S. Marshal's custody on Monday, March 25, 2019, no

later than 9 a.m. Defendant is to be released to his wife, Kim Dale. She will take him to his

appointment at Community Alliance on March 25, 2019, at 11:30 a.m. Mr. Purvis will reside with

his wife in their home in Omaha, Nebraska, and participate in programs at the Community Alliance

at the direction of his Probation Officer.

       In addition, the Defendant remains subject to all of the previously ordered conditions of his

supervised release. Further, the Court orders that if the Defendant fails to remain in such program,

participate in such program, and obey all the rules of such program, the Court shall be notified

immediately so that a warrant may issue.

        DATED this £ a y of March, 2019.




                                                                     ·1strate Judge
                                                      The Honorable Michael D. Nelson
